DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Hiroaki et al, JP2010144856 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    393
    251
    media_image1.png
    Greyscale


Regarding claim 2, Hiroaki et al. discloses the oil supply structure according to claim 1, wherein the flow rate adjusting member (62) includes a guide member (63) which partitions the shaft end oil passage (64) into an upstream side (above 63) and a downstream side (below 63) with respect to a first gap (distance between 63 and casing side wall).
Regarding claim 6, Hiroaki et al. discloses the oil supply structure according to claim 1, wherein the oil passage (as described above) includes a connecting oil passage (60a) which is provided on the wall portion (as described above) of the casing (2), and which connects an introduction oil passage (51), through which lubricating oil (see arrows) is to be introduced into the casing (2), and the shaft end oil passage (64) with each other, and an opening portion (portion between left end of 51 and wall portion) is formed on the wall portion (as described above) of the casing (2), and the opening portion (as described above) communicates with the shaft end oil passage (60) from the wall portion (as described above) of the casing (2) through the connecting oil passage (60a).

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 3, including every structural element recited in the claims, especially, the configuration of the pipe member inserted into a shaft hole formed along an axis of the rotary shaft from a shaft end portion of the rotary shaft, wherein
the guide member includes a first guide member and a second guide member; the first guide member being disposed so as to form the first gap between the first guide member and an enter peripheral surface of the pipe member, and the second guide member being disposed between an outer peripheral surface of the first guide, member, which is disposed on a side opposite to an inner peripheral surface of the first guide member forming the first gap, and a shaft end portion of the rotary shaft, and
a bearing, which pivotally supports the rotary shaft, is disposed in a space partitioned by the first guide member and the second guide member.

None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654